Case 2:19-bk-14989-WB      Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29         Desc
                            Main Document    Page 1 of 46


 1    STEVEN M. SPECTOR (SBN: 51623)
         sspector@buchalter.com
 2    ANTHONY J. NAPOLITANO (SBN: 227691)
         anapolitano@buchalter.com
 3    BUCHALTER, A Professional Corporation
      1000 Wilshire Boulevard, Suite 1500
 4    Los Angeles, CA 90017-2457
      Telephone: (213) 891-0700
 5    Facsimile:: (213) 896-0400
 6    ADAM H. FRIEDMAN (pro hac vice to be filed)
         afriedman@olshanlaw.com
 7    OLSHAN FROME WOLOSKY LLP
      1325 Avenue of the Americas
 8    New York, NY 10019
      Telephone: (212) 451-2216
 9    Facsimile: (212) 451-2222
10    Attorneys for secured creditor
      HILLAIR CAPITAL MANAGEMENT, LLC
11
                            UNITED STATES BANKRUPTCY COURT
12
                              CENTRAL DISTRICT OF CALIFORNIA
13
                                     LOS ANGELES DIVISION
14
     In re                                   Lead Case No. 2:19-bk-14989-WB
15
     SCOOBEEZ, INC., et al.                  Chapter 11
16
                       Debtors and Debtors   (Jointly Administered with
17                     in Possession.        Case Nos. 2:19-bk-14991; 2:19-bk-14997)
18
     Affects:                                DECLARATION OF STEVEN M. SPECTOR IN
19                                           SUPPORT OF HILLAIR CAPITAL
             All Debtors                     MANAGEMENT, LLC’S OPPOSITION TO
20                                           DEBTORS’ MOTION FOR ENTRY OF
             SCOOBEEZ, INC., only            INTERIM ORDER AUTHORIZING USE OF
21
             SCOOBEEZ GLOBAL, INC.           CASH COLLATERAL ON AN INTERIM BASIS
22           only
                                             [Motion and Declaration of Sean M. McAvoy
23           SCOOBUR, LLC only               concurrently filed.]

24                                           Hearing:
                                             Date:        May 14, 2019
25                                           Time:        2:00 p.m.
                                             Place:       U.S. Bankruptcy Court
26
                                                          Courtroom 1375
27                                                        255 East Temple Street
                                                          Los Angeles, CA 90012
28
                                                 1

     BN 36441610V1
Case 2:19-bk-14989-WB        Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                 Desc
                              Main Document    Page 2 of 46


 1                            DECLARATION OF STEVEN M. SPECTOR

 2          I, Steven M. Spector, hereby declare, as follows:

 3          1.      I am an attorney duly admitted to practice in the State of California and the United

 4   States District Court for the Central District of California. I am a shareholder of Buchalter, a

 5   Professional Corporation (“Buchalter”) and a member of Buchalter’s Insolvency & Financial Law

 6   practice group. I am one of the co-counsel representing Hillair Capital Management LLC and

 7   Hillair Capital Advisors LLC, the general partner of Hillair Capital Investments LP (collectively,

 8   “Hillair”), senior secured creditor of Scoobeez, Inc., a California corporation, debtor in the above-

 9   captioned chapter 11 bankruptcy case (“Scoobeez”), and its affiliated debtors, Scoobeez Global,

10   Inc., an Idaho corporation (formerly known as ABT Holdings, Inc.) (“Scoobeez Global”) and

11   Scoobur, LLC, a California limited liability company (“Scoobur”) (collectively, the “Debtors”). I

12   have personal knowledge of the matters stated in this Declaration, and if called upon as a witness,

13   I could and would testify competently thereto.

14          2.      I submit this declaration in support of Hillair’s concurrently filed supplemental

15   Opposition to Debtors’ Motion for Entry of Interim Order Authorizing Use of Cash Collateral on

16   an Interim Basis (the “Motion”). The following facts are true to the best of my own personal

17   knowledge, except where stated on information and belief, and as to those facts, I believe them to

18   be true. If called as a witness, I could and would testify competently to the facts set forth herein.

19          3.      I am the lead counsel for Hillair in connection with the action pending in the

20   California Superior Court, County of Los Angeles, designated as Hillair Capital Management,

21   LLC v. Scoobeez Global, Inc., et al., Case No. 19GDCV00492 (L.A. Sup. Ct. 2019) (the “State

22   Court Action”). On April 24, 2019, I caused to be filed the Ex Parte Application to Appoint

23   Receiver, Issue Temporary Restraining Order and Set Order to Show Cause why Receiver Should

24   not be Confirmed (the “Receivership Application”) in the State Court Action. The Receivership

25   Application sought the appointment a receiver over the Debtors.

26          4.      The Court held a preliminary hearing on the Receivership Application on April 26,

27   2019 and set a continued hearing for May 1, 2019 at 1:30 p.m. A temporary restraining order was

28   issued at that hearing limiting the Debtors’ operations to only ordinary course transactions. The
                                                     1
                     DECLARATION OF STEVEN M. SPECTOR IN SUPPORT OPPOSITION TO DEBTORS’
          MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL ON AN INTERIM BASIS
     BN 36441610V1
Case 2:19-bk-14989-WB        Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                 Desc
                              Main Document    Page 3 of 46


 1   Superior Court also established April 30, 2019 at 12:00 p.m. PDT as the deadline for the Debtors

 2   to file any opposition to the Receivership Application.

 3           5.     In addition to the protracted delay in the filing of the first-day motions, there were

 4   significant deficiencies in the motions that prevented the parties from being able to fully evaluate

 5   the relief sought. Missing from the routine and customary first-day filings was an omnibus

 6   declaration of Shahan Ohanessian, the Debtors’ principal, setting forth the general background of

 7   the Debtors’ business and operations, the capital structure of the Debtors, the issues precipitating

 8   the filing of the chapter 11 cases, the key issues to be addressed in the early stages of the cases

 9   and the necessary evidentiary support for the relief sought in the first-day motions.

10           6.     Missing from the Motion to Authorized Payment of Prepetition Wages [Docket

11   No. 8] (the “Wage Motion”) was a report itemizing the employees and the precise wages to be

12   paid.

13           7.     Missing from the Cash Collateral Motion was a customary 13-week cash collateral

14   budget setting forth with specificity the precise expenses to be paid.         Instead, the Debtors

15   submitted monthly income statement projections for a three-month period providing only high

16   level categorization of the expenses sought to be paid.

17           8.     Missing from the first-day motions was a critical vendor motion to enable the

18   Debtors to pay prepetition vendors that they have decried as being critical to the Debtors’

19   operation. And finally, missing from the first-day motions was a customary motion prohibiting

20   the trading of the Debtors’ securities so as to preserve any beneficial tax attributes that the

21   Debtors may have.

22           9.     In connection with the Debtors’ Emergency Motion for Order (1) Authorizing the

23   Maintenance of Existing Bank Accounts, etc. [Docket No. 7] (the “Cash Management Motion”),

24   the Debtors provided on May 6, 2019 at 1:58 p.m. their proposed order granting that motion, but,

25   more importantly, a spreadsheet containing a list outstanding prepetition checks that had not

26   cleared the Debtors’ prepetition bank accounts.

27           10.    A true and complete copy of the uncleared checks spreadsheet is attached hereto as

28   Exhibit 1.
                                                       2
                     DECLARATION OF STEVEN M. SPECTOR IN SUPPORT OPPOSITION TO DEBTORS’
          MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL ON AN INTERIM BASIS
     BN 36441610V1
Case 2:19-bk-14989-WB       Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                Desc
                             Main Document    Page 4 of 46


 1          11.     What is troubling is that approximately $45,000 of these checks was issued on

 2   April 30, 2019 (i.e., the Petition Date), and at least two of the checks were issued to insiders of

 3   the Debtors:   $7,500.00 to Shoushana Ohanessian (the Debtors’ principal’s wife and board

 4   member); $2,000 to Nazareth Ohanessian and $3,000 to Joweta Jowita Chometowska (a board

 5   member).

 6          12.     In order to address the Debtors’ informational deficiencies, on May 2, 2019

 7   counsel for Hillair sent Debtors’ counsel an email detailing the documents and information

 8   necessary to fully evaluate the Debtors’ financial projections and the relief being requested in the

 9   first-day motions.

10          13.     A true and complete copy of the email dated May 2, 2019 1:57 p.m. on which I

11   was copied is attached hereto as Exhibit 2 (the “May 2nd Email”).

12          14.     Over the course of the following week from when the May 2nd Email was sent, I

13   attempted on a number of occasions to meet and confer via email with various counsel for the

14   Debtors regarding the production of documents. The hope was that the Debtors’ would provide

15   the information requested, which should have been routine and customary information readily

16   available, by no later than Monday, May 6, 2019 in anticipation of a meeting between the

17   prinicpals of the Debtors (and their counsel) and the principal of Hillair (and its counsel) at 2:00

18   p.m. on Tuesday, May 7, 2019. No douments were provided and no meeting occurred.

19          15.     Thereafter, I sent a number of emails to various counsel for the Debtors inquiring

20   about the status of the document requests and suggesting a Thursday production deadline in

21   contemplation of a Friday, May 10, 2019 meeting between the Debtors and Hillair.                No

22   documents were provided by Thursday and no meeting occurred.

23          16.     On Friday morning, I received several emails from counsel from the Debtors

24   purporting to provide the douments requested in the May 2nd Email. Those documents were

25   deficient. Accordingly, on May 10, 2019 at approximately 9:30 a.m., I and my colleague, Tony

26   Napolitano, called Ashley McDow, counsel for Debtors, to discuss the document production

27   deficiencies and to discuss Hillair’s forthcoming motion for an examination of the Debtors and its

28   insiders under Bankruptcy Rule 2004.
                                                      3
                     DECLARATION OF STEVEN M. SPECTOR IN SUPPORT OPPOSITION TO DEBTORS’
          MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL ON AN INTERIM BASIS
     BN 36441610V1
Case 2:19-bk-14989-WB       Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                  Desc
                             Main Document    Page 5 of 46


 1          17.     Thereafter, I and Mr. Napolitano called Mark Hebbeln, counsel for the Debtors, to

 2   discuss the document production deficiencies and to discuss a forthcoming motion for a Rule

 3   2004 examination.

 4          18.     At 10:59 p.m. on May 10, 2019, I sent an email to Ms. McDow and Mr. Hebbeln

 5   advising them of the document deficiencies and that Hillair intended to proceed with the filing of

 6   a Rule 2004 Motion. A true and complete copy of that email is attached hereto as Exhibit 3. At

 7   1:30 p.m. on Friday, May 10, 2019, counsel for Hillair spoke with Mr. Hebblen regarding the

 8   scope and necessity of the Rule 2004 Motion.

 9          19.     At the hearing on the Debtors’ first-day motion, David Neale appeared on behalf

10   of Nex Gen Financial with respect to the Cash Collateral Motion.

11          20.     Mr. Neale disclosed that Nex Gen apparently asserts an interest in the cash

12   collateral since the Debtors had allegedly sold their accounts receivable to Nex Gen.

13          21.     Attached hereto as Exhibit 4 is a true and complete copy of a LexisNexis

14   Comprehensitve Business Report that I caused to be obtained.

15          22.     Attached hereto as Exhibit 5 is a true an complete copy of a printout of the

16   business Serve (www.serve.io) in which several of the Debtors’ principals and insiders have

17   executive roles, including Shahan Ohanessian, CEO of the Debtors and CEO of Serve.io, George

18   Voskanian, CFO of the Debtors and CFO of Serve.io, Suzy Ohanessian, board member of the

19   Debtors and President of Serve.io.

20          I declare under penalty of perjury under the laws of the United States of America that the

21   foregoing is true and correct. Executed on May 13, 2019, at Los Angeles, California.

22                                                              /s/ Steven M. Spector
23                                                       STEVEN M. SPECTOR

24

25

26

27

28
                                                     4
                     DECLARATION OF STEVEN M. SPECTOR IN SUPPORT OPPOSITION TO DEBTORS’
          MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL ON AN INTERIM BASIS
     BN 36441610V1
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                         Main Document    Page 6 of 46




                        EXHIBIT 1




                                                                  Exhibit 1, Page 6
4:03 PM                                     Scoobeez Global Inc
     Case 2:19-bk-14989-WB
05/03/19                              Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29               Desc
Accrual Basis                          Transactions
                                       Main Document by   Account
                                                        Page  7 of 46
                                                As of April 30, 2019
     Type           Date       Num                           Name              Clr   Credit
                                                                                               Purpose
Bill Pmt -Check   04/05/2019   1001    David Araujo                                      18.19 Reimb
Check             03/12/2019   1010    Frekiva Bailey                                  138.52 Payroll
Bill Pmt -Check   04/05/2019   1011    Salim Vastani                                   148.06 Payroll
Bill Pmt -Check   04/05/2019   1032    Naomi Fuller                                      45.42 Payroll
Check             04/06/2019   1052    Janeth Araujo                                   184.23 Payroll
Check             04/06/2019   1058    Tien Nguyen                                       82.39 Payroll
Bill Pmt -Check   04/08/2019   1076    Tonori Boutte                                   115.44 Payroll
Bill Pmt -Check   04/08/2019   1092    Sergio Palazzi                                  173.41 Payroll
Check             04/09/2019   1129    Joshua Porter                                     92.35 Payroll
Bill Pmt -Check   04/09/2019   1140    Charles Williams                                  18.47 Payroll
Bill Pmt -Check   04/09/2019   1142    Haneef Madyun                                     18.27 Payroll
Bill Pmt -Check   04/11/2019   1179    Jazmin Araujo                                   168.29 Payroll
Check             04/16/2019   1217    Joseph Sosa                                     213.05 Payroll
Check             04/16/2019   1219    Michael Clark                                   158.41 Payroll
Bill Pmt -Check   04/16/2019   1223    Rene Quintero                                   553.96 Payroll
Bill Pmt -Check   04/18/2019   1235    Melissa Loest                                     56.82 Payroll
Bill Pmt -Check   04/18/2019   1243    Mercys Suazo Velez                                 9.42 Payroll
Bill Pmt -Check   04/18/2019   1252    David Sanchez                                   372.05 Payroll
Bill Pmt -Check   04/19/2019   1280    Christopher Marroquin                           276.14 Payroll
Bill Pmt -Check   04/22/2019   1299    Khari Temple                                    147.50 Payroll
Bill Pmt -Check   04/22/2019   1300    Kenny Nguyen                                    234.55 Payroll
Bill Pmt -Check   04/22/2019   1301    Yuri G Edingburg                                  23.03 Payroll
Bill Pmt -Check   04/22/2019   1304    Wilneesha Love                                  243.49 Payroll
Check             04/22/2019   1312    Nathaniel Warren                                972.21 Payroll
Bill Pmt -Check   04/23/2019   1313    Erick Dang                                      347.43 Payroll
Bill Pmt -Check   04/23/2019   1316    Dasia Hawkins                                   207.09 Payroll
Bill Pmt -Check   04/23/2019   1319    Kurt Shepard                                    394.10 Payroll
Check             04/23/2019   1320    Jessica Flores                                    56.88 Payroll
Bill Pmt -Check   04/24/2019   1326    First Insurance Funding                       71,582.46 Van Excess
Bill Pmt -Check   04/24/2019   1327    City of Chicago                                 500.00 Ticket
Bill Pmt -Check   04/25/2019   1334    Spectrum/La Crescenta                           249.99 Cable bill
Check             04/25/2019   1335    Combined Group Insurance Services Inc          7,997.00 Insurance
Bill Pmt -Check   04/26/2019   1337    Michelle Stubbs - expense                      2,049.68 Reimb
Bill Pmt -Check   04/26/2019   1338    Jeanette Martinez                                 75.63 Payroll
Bill Pmt -Check   04/26/2019   1339    Hydrex Pest & Termite Co.                       140.00 Payroll
Check             04/26/2019   1340    Foothill Plumbing                               295.00 Payroll
Check             04/27/2019   1341    City of Los Angeles                             238.00 Payroll
Check             04/27/2019   1342    California Board of Accountancy                 120.00 Payroll
Check             04/29/2019   1346    Jerontae Bess                                   290.41 Payroll
Bill Pmt -Check   04/29/2019   1347    SoCalGas                                          37.30 Payroll
Bill Pmt -Check   04/30/2019   1349    Shoushana Ohanessian                           7,500.00 Payroll
Bill Pmt -Check   04/30/2019   1350    Andres Munoz                                   3,000.00 Payroll
Bill Pmt -Check   04/30/2019   1351    Nazareth Ohanessian                            2,000.00 Payroll
Bill Pmt -Check   04/30/2019   1352    Jowita Chomentowska                            3,000.00 Payroll
Bill Pmt -Check   04/30/2019   1353    Sixiang Zhao                                   3,000.00 Payroll



                                                                                                       Page 1 of 3
                                                                                          Exhibit 1, Page 7
4:03 PM                                     Scoobeez Global Inc
     Case 2:19-bk-14989-WB
05/03/19                              Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29       Desc
Accrual Basis                          Transactions
                                       Main Document by   Account
                                                        Page  8 of 46
                                                As of April 30, 2019
Bill Pmt -Check   04/30/2019   1354    Saint Enterprises, LLC                 3,000.00 Payroll
Bill Pmt -Check   04/30/2019   1355    Aden Ghevondyan                        2,500.00 Payroll
Bill Pmt -Check   04/30/2019   1356    Kathy Hicks                            1,750.00 Payroll
Bill Pmt -Check   04/30/2019   1357    Susanna Avetisian                      1,600.00 Payroll
Bill Pmt -Check   04/30/2019   1358    Nicholas Solari                        2,600.00 Payroll
Bill Pmt -Check   04/30/2019   1359    Michael Torosyan                       2,000.00 Payroll
Bill Pmt -Check   04/30/2019   1360    Vache Carl Derderian                   1,750.00 Payroll
Bill Pmt -Check   04/30/2019   1361    Abdulmateen Kazia                      2,500.00 Payroll
Bill Pmt -Check   04/30/2019   1362    Anibal Mijangos                        1,600.00 Payroll
Bill Pmt -Check   04/30/2019   1363    Christopher Key                        2,250.00 Payroll
Bill Pmt -Check   04/30/2019   1364    Ready Refresh by Nestle                 154.50 Payroll
Bill Pmt -Check   04/30/2019   1365    Michael Torosyan (Expense)              507.53 Payroll
Bill Pmt -Check   04/30/2019   1366    Leilani Sagiao                          173.21 Payroll
Bill Pmt -Check   04/30/2019   1367    Jose Martinez                          1,285.81 Payroll
Bill Pmt -Check   04/30/2019   1369    Ready Refresh by Nestle                   35.38 Payroll
Check             04/30/2019   1370    Andrew Maldonado                        732.85 Payroll
Check             04/30/2019   1371    Charletha Rawlins                       128.90 Payroll
Check             04/30/2019   1372    Elmer Estrada                           960.33 Payroll
Check             04/30/2019   1373    Kevin Freeman                           734.54 Payroll
Check             04/30/2019   1375    Kevin Freeman                           153.79 Payroll
Bill Pmt -Check   03/19/2019   2001    Andrew Munoz                               1.75 Payroll
Bill Pmt -Check   03/20/2019   2026    Rick Escalera                             43.53 Payroll
                                                                            134,006.76
                                                                            134,006.76




                                                                                             Page 2 of 3
                                                                                  Exhibit 1, Page 8
4:03 PM                            Scoobeez Global Inc
     Case 2:19-bk-14989-WB
05/03/19                     Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
Accrual Basis                 Transactions
                              Main Document by   Account
                                               Page  9 of 46
                                    As of April 30, 2019




insurance




                                                                               Page 3 of 3
                                                                        Exhibit 1, Page 9
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 10 of 46




                             EXHIBIT 2




                                                                  Exhibit 2, Page 10
           Case 2:19-bk-14989-WB        Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                    Desc
                                        Main Document    Page 11 of 46

%RGNLQ'HEUD$

)URP                             1DSROLWDQR$QWKRQ\-
6HQW                             7KXUVGD\0D\30
7R                               $VKOH\00F'RZ(VT DPFGRZ#IROH\FRP 0+HEEHOQ#IROH\FRP
&F                               6SHFWRU6WHYHQ01DSROLWDQR$QWKRQ\-
6XEMHFW                          6FRREHH])LQDQFLDO,QIRUPDWLRQ


ƐŚůĞǇ͗

         /ŶŬĞĞƉŝŶŐǁŝƚŚŽƵƌĚŝƐĐƵƐƐŝŽŶƐŝŶĐŽƵƌƚǇĞƐƚĞƌĚĂǇ͕,ŝůůĂŝƌŶĞĞĚƐƚŽƌĞĐĞŝǀĞƉƌŝŽƌƚŽŵĞĞƚŝŶŐŽŶdƵĞƐĚĂǇĐĞƌƚĂŝŶ
ĨŝŶĂŶĐŝĂůŝŶĨŽƌŵĂƚŝŽŶƌĞůĂƚĞĚƚŽƚŚĞĐŽŵƉĂŶŝĞƐ͛ŽƉĞƌĂƚŝŽŶƐ͘tŚŝůĞƚŚŝƐŝŶĨŽƌŵĂƚŝŽŶƉĞƌƚĂŝŶƐƚŽĨŝƌƐƚĚĂǇĞǆƉĞŶƐĞƐǁŚŝĐŚ
ǁĞƌĞƌĞƉƌĞƐĞŶƚĞĚƚŽƌĞƋƵŝƌĞŝŵŵĞĚŝĂƚĞƉĂǇŵĞŶƚĂŶĚǁŚŝůĞ,ŝůůĂŝƌƵŶĚĞƌƐƚĂŶĚƐƚŚĞƉĂǇƌŽůůƉŽƌƚŝŽŶŽĨƚŚĞƌĞƋƵĞƐƚ͕ĂƐǇŽƵ
ǁŝůůƐĞĞ͕ƚŚĞƌĞƋƵĞƐƚĞĚŝŶĨŽƌŵĂƚŝŽŶĚĞĂůƐǁŝƚŚ͞ďĂĐŬͲƵƉ͟ƚŽďŽƚŚƚŚĞƉĂǇƌŽůůĂŶĚƚŚĞĞǆƉĞŶƐĞƐƐŝŶĐĞŶŽŶĞŽĨǁŚĂƚǁŽƵůĚ
ŶŽƌŵĂůůǇďĞĂƚƚĂĐŚĞĚƚŽǇŽƵƌŵŽƚŝŽŶƐǁĂƐĂƚƚĂĐŚĞĚ͘ůůǁĞŚĂĚǁĂƐƵŶƐƵƉƉŽƌƚĞĚŝŶĨŽƌŵĂƚŝŽŶĂŶĚ͕ĂƐ/ĂŵƐƵƌĞǇŽƵƌ
ƌĞĐŽŐŶŝǌĞ͕ƚŚĂƚŝƐŶŽƚŶĞĂƌůǇĞŶŽƵŐŚ͘

         DŽƌĞŽǀĞƌ͕ŝŶŽƵƌǀŝĞǁ͕ƚŚĞƌĞƋƵĞƐƚƐďĞůŽǁĂƌĞŶŽƚďƵƌĚĞŶƐŽŵĞĂƐǁĞďĞůŝĞǀĞƚŚĞǇĂƌĞĂůůĞĂƐŝůǇĂĐĐĞƐƐŝďůĞǀŝĂ
ƚŚĞĐŽŵƉƵƚĞƌƐǇƐƚĞŵƐŽĨƚŚĞĐŽŵƉĂŶŝĞƐ;ŝŶĚĞĞĚ͕/ƚŚŝŶŬƚŚĞǇĂƌĞŵŽƐƚůǇ͞ƉƵƐŚŽĨĂďƵƚƚŽŶ͟ŝƚĞŵƐŽƌĐĞƌƚĂŝŶůǇŝƚĞŵƐ
ǁŚŝĐŚĐŽƵůĚďĞƉƌŽĚƵĐĞĚǁŝƚŚŽƵƚĂŐƌĞĂƚĚĞĂůŽĨƚŝŵĞĂŶĚĞĨĨŽƌƚͿ͘WůĞĂƐĞƵŶĚĞƌƐƚĂŶĚďŽƚŚƚŚĞƐŝŐŶŝĨŝĐĂŶĐĞŽĨƚŚĞ
ƌĞƋƵĞƐƚƐĂŶĚƚŚĞƚŝŵŝŶŐŽĨƉƌŽǀŝĚŝŶŐƚŚĞŝŶĨŽƌŵĂƚŝŽŶ͘ƚƚŚŝƐƉŽŝŶƚ͕ƚŽďĞǀĞƌǇĐůĞĂƌ͕ďĂƐĞĚŽŶĂŶƵŵďĞƌŽĨŚŝƐƚŽƌŝĐ
ŵĂƚƚĞƌƐ;ŝŶĐůƵĚŝŶŐƚŚĞĐŽŵŵĞŶƚƐĨƌŽŵĐŽƵŶƐĞůĨŽƌEĞǆƚ'ĞŶ;ŝĨǁĞƵŶĚĞƌƐƚĂŶĚƚŚĞƚƌĂŶƐĂĐƚŝŽŶƐĐŽƌƌĞĐƚůǇ͕ŝƚǁŽƵůĚƐĞĞŵ
ƚŚĂƚEĞǆƚ'ĞŶǁĂƐĚĞĨƌĂƵĚĞĚĂŶĚŝŶĐůƵĚŝŶŐƚŚĞŶĂƌƌĂƚŝǀĞĨƌŽŵ&ŝƌŽǌ͕ƚŚĞĨŽƌŵĞƌ&K;ƐƵďƐƚĂŶƚŝĂůĐŽŵƉĂŶǇĂƐƐĞƚƐǁĞƌĞ
ĚŝǀĞƌƚĞĚĨŽƌ^ŚĂŚĂŶ͛ƐƉĞƌƐŽŶĂůƵƐĞŝŶĐĂƐŝŶŽƐͿ͕ƚŚĞƌĞŝƐĂĚŝƐƚƌƵƐƚĂŶĚƚŚĞďĂĐŬͲƵƉŝƐƌĞƋƵĞƐƚĞĚƚŽǀĞƌŝĨǇǁŚĂƚǁĂƐ
ƌĞƉƌĞƐĞŶƚĞĚƚŽƵƐĂŶĚƚŚĞĐŽƵƌƚ͘


     ,ĞƌĞ͛ƐŽƵƌůŝƐƚĚŽĐƵŵĞŶƚĂŶĚŝŶĨŽƌŵĂƚŝŽŶƌĞƋƵĞƐƚƐ͘dŽƚŚĞĞǆƚĞŶƚƚŚĂƚĂĐĐŽƵŶƚƐƚĂƚĞŵĞŶƚƐŽƚŚĞƌĨŝŶĂŶĐŝĂů
ĚŽĐƵŵĞŶƚƐĂƌĞĂǀĂŝůĂďůĞŝŶďŽƚŚƉĚĨĂŶĚǆĐĞůĨŽƌŵĂƚƐ͕ƉůĞĂƐĞŚĂǀĞƚŚĞĐŽŵƉĂŶǇƉƌŽǀŝĚĞďŽƚŚĨŽƌŵĂƚƐ͘

     ϭ͘ ŽƉŝĞƐŽĨĨƵůůďĂŶŬƐƚĂƚĞŵĞŶƚƐ͕ĂƐĨŽůůŽǁƐ͗
         Ă͘ &ƌŽŵĂůůtĞůůƐ&ĂƌŐŽĂĐĐŽƵŶƚƐ:ĂŶ͕͘&Ğď͕͘DĂƌ͘ĂŶĚƉƌ͕͘ϮϬϭϵ͘
         ď͘ ŽƉŝĞƐŽĨďĂŶŬƐƚĂƚĞŵĞŶƚƐĨƌŽŵĂŶǇŽƚŚĞƌďĂŶŬǁŚĞƌĞĂŶǇŽĨƚŚĞĐŽŵƉĂŶŝĞƐŵĂŝŶƚĂŝŶĞĚĂĐĐŽƵŶƚƐĨŽƌƚŚĞ
             ƐĂŵĞƚŝŵĞĨƌĂŵĞ;ŽƌĂƌĞƉƌĞƐĞŶƚĂƚŝŽŶƚŚĂƚƚŚĞƌĞŶŽĂĐĐŽƵŶƚƐŽƚŚĞƌƚŚĂŶƚŚĞƚŚƌĞĞtĞůůƐ͛ĂĐĐŽƵŶƚƐǁŚŝĐŚ
             ǁĞƌĞŝĚĞŶƚŝĨŝĞĚŝŶǇŽƵƌĨŝůŝŶŐƐͿ͘
     Ϯ͘ ĞƚĂŝůƐŽĨĂůůĐƌĞĚŝƚĂŶĚĚĞďŝƚĐĂƌĚƐŝƐƐƵĞĚŝŶƚŚĞŶĂŵĞŽĨĂŶǇŽĨƚŚĞĐŽŵƉĂŶŝĞƐ͕ŝŶĐůƵĚŝŶŐƚŚĞŶĂŵĞƐĂŶĚ
         ĐĂƉĂĐŝƚŝĞƐŽĨƚŚĞƉĞƌƐŽŶƐƵƐŝŶŐͬŚŽůĚŝŶŐƚŚĞĐĂƌĚƐĂŶĚĐŽƉŝĞƐŽĨĂůůĐƌĞĚŝƚĂŶĚĚĞďŝƚĐĂƌĚƐƚĂƚĞŵĞŶƚƐĨŽƌƉĞƌŝŽĚ
         ĨƌŽŵEŽǀĞŵďĞƌϮϬϭϴƚŚƌŽƵŐŚƚŚĞůĂƐƚƐƚĂƚĞŵĞŶƚ͘
     ϯ͘ DŽŶƚŚůǇďĂůĂŶĐĞƐŚĞĞƚƐĂŶĚƉƌŽĨŝƚĂŶĚůŽƐƐƐƚĂƚĞŵĞŶƚƐĨŽƌ:ĂŶ͕͘&Ğď͕͘DĂƌ͘ĂŶĚƉƌ͘ϮϬϭϵ͘dŚŝƐƐŚŽƵůĚŝŶĐůƵĚĞ
         ƐƵďĂĐĐŽƵŶƚƐǁŝƚŚĚĞƐĐƌŝƉƚŝŽŶƐ͘
     ϰ͘ ĂƐŚĨůŽǁƉƌŽũĞĐƚŝŽŶƐĨŽƌƚŚĞĨŝƌƐƚƚǁŽǁĞĞŬƐŝŶDĂǇ͕ϮϬϭϵ͕ŝŶĐůƵĚŝŶŐƐƵďĂĐĐŽƵŶƚƐǁŝƚŚĚĞƐĐƌŝƉƚŝŽŶƐ͘
     ϱ͘ WĂǇƌŽůůŝŶĨŽƌŵĂƚŝŽŶ͕ĂƐĨŽůůŽǁƐ͗
         Ă͘ /ƚĞŵŝǌĞĚďǇĞŵƉůŽǇĞĞĂŶĚũŽďĚĞƐĐƌŝƉƚŝŽŶďŽƚŚĨŽƌƌĂŶŬĂŶĚĨŝůĞĞŵƉůŽǇĞĞƐĂŶĚĐŽƌƉŽƌĂƚĞĞǆĞĐƵƚŝǀĞ;ŶŽƚ
             ũƵƐƚŽĨĨŝĐĞƌƐͿ͘
         ď͘ &ŽƌƚŚĞƉĞƌŝŽĚĨŽƌ&Ğď͕͘DĂƌ͘ĂŶĚƉƌ͘
         Đ͘ ĞƚĂŝůƐƌĞƐƉĞĐƚŝŶŐƚŚĞƵƐĞŽĨĂƉĂǇƌŽůůƐĞƌǀŝĐĞ;ĐŽŶƚĂĐƚƉĞƌƐŽŶĂƚƚŚĞƐĞƌǀŝĐĞͿĂŶĚŝŶǀŽŝĐĞƐĂŶĚŽƚŚĞƌĚĂƚĂ
             ĨƌŽŵƚŚĞƉĂǇƌŽůůƐĞƌǀŝĐĞ͘
         Ě͘ ĞƚĂŝůƐƌĞƐƉĞĐƚŝŶŐƉĂǇŵĞŶƚŽĨĂůůĨĞĚĞƌĂůĂŶĚůŽĐĂůƉĂǇƌŽůůƚĂǆĞƐ͘
     ϲ͘ ƵƚŽͬdƌƵĐŬ>ĞĂƐĞƐŽƌŽŶƚƌĂĐƚƐ
         Ă͘ ŽƉŝĞƐŽĨĂůůůĞĂƐĞƐͬĐŽŶƚƌĂĐƚƐƐŚŽǁŝŶŐŝŶĚŝǀŝĚƵĂůǀĞŚŝĐůĞŝŶĨŽƌŵĂƚŝŽŶĂŶĚƌĂƚĞƐĂŶĚƉĂǇŵĞŶƚŚŝƐƚŽƌǇ͘

                                                            


                                                                                                 Exhibit 2, Page 11
        Case 2:19-bk-14989-WB            Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                      Desc
                                         Main Document    Page 12 of 46
    ϳ͘ &ƵĞů͕ĂƐĨŽůůŽǁƐ͗
        Ă͘ EĂŵĞŽĨĨƵĞůƉƌŽǀŝĚĞƌĂŶĚĐŽŶƚĂĐƚŝŶĨŽƌŵĂƚŝŽŶŽĨƚŚĞƉĂƌƚǇŚĂŶĚůŝŶŐƚŚĞĂĐĐŽƵŶƚ͘
        ď͘ ĞƚĂŝůƐŽŶƵƐĂŐĞŽĨƚŚĞĨƵĞůĂƌƌĂŶŐĞŵĞŶƚďǇƚŚĞĚƌŝǀĞƌƐ͘
        Đ͘ ŽƉŝĞƐŽĨƚŚĞůĂƐƚŚĞƌĞŵŽŶƚŚƐ͛ƐƚĂƚĞŵĞŶƚƐ͘
    ϴ͘ sĞŚŝĐůĞ/ŶƐƵƌĂŶĐĞ͗
        Ă͘ EĂŵĞŽĨŝŶƐƵƌĂŶĐĞĐŽŵƉĂŶǇĂŶĚĂĐŽƉǇŽĨƚŚĞƉŽůŝĐǇ͘
        ď͘ ĞƚĂŝůƐŽŶĂůůǀĞŚŝĐůĞƐĐŽǀĞƌĞĚďǇƚŚĞƉŽůŝĐǇ;ŝƚĞŵŝǌĞĚďǇǀĞŚŝĐůĞͿ͘
        Đ͘ ŽƉŝĞƐŽĨƚŚĞůĂƐƚƚŚƌĞĞďŝůůŝŶŐƐƚĂƚĞŵĞŶƚƐ͘
    ϵ͘ WƌĞŵŝƐĞƐ>ĞĂƐĞƐ͗
        Ă͘ ĚĚƌĞƐƐĞƐĂŶĚůĂŶĚůŽƌĚĐŽŶƚĂĐƚŝŶĨŽƌŵĂƚŝŽŶ͘
        ď͘ ŽƉŝĞƐĂůůůĞĂƐĞƐŽƌƌĞŶƚĂůĂŐƌĞĞŵĞŶƚƐ͘
    ϭϬ͘hƚŝůŝƚǇĐĐŽƵŶƚƐ
        Ă͘ ůŝƐƚŽĨĂůůƵƚŝůŝƚǇĂĐĐŽƵŶƚƐŽĨĂŶǇŽĨƚŚĞĐŽŵƉĂŶŝĞƐ͘
        ď͘ ŽƉŝĞƐŽĨƚŚĞůĂƐƚƚŚƌĞĞďŝůůŝŶŐƐƚĂƚĞŵĞŶƚƐĨŽƌĞĂĐŚƵƚŝůŝƚǇ͘
    ϭϭ͘ŽŵƉĂŶǇŵƉůŽǇĞĞͬ/ŶĚĞƉĞŶĚĞŶƚŽŶƚƌĂĐƚŽƌĞŶƐƵƐ͘
        Ă͘ ůŝƐƚŽĨĂůůĞŵƉůŽǇĞĞƐĂŶĚŝŶĚĞƉĞŶĚĞŶƚĐŽŶƚƌĂĐƚŽƌƐĨŽƌĂůůĐŽŵƉĂŶŝĞƐ͕ŝŶĐůƵĚŝŶŐũŽďƚŝƚůĞ͕ũŽďĚĞƐĐƌŝƉƚŝŽŶ
             ĂŶĚĐŽŵƉĞŶƐĂƚŝŽŶ͘
        ď͘ ůŝƐƚŽĨĂůůďĞŶĞĨŝƚƐĂŶĚĞǆƉĞŶƐĞƌĞŝŵďƵƌƐĞŵĞŶƚŵĂĚĞďǇƚŚĞĐŽŵƉĂŶǇƚŽĂŶǇĞŵƉůŽǇĞĞŽƌŝŶĚĞƉĞŶĚĞŶƚ
             ĐŽŶƚƌĂĐƚŽƌďǇĚĞƐĐƌŝƉƚŝŽŶĂŶĚĂŵŽƵŶƚĨŽƌƚŚĞůĂƐƚƚŚƌĞĞŵŽŶƚŚƐ͘
    ϭϮ͘&ŝŶĂŶĐŝĂůdƌĂŶƐĂĐƚŝŽŶƐ͘
        Ă͘ ĞƚĂŝůƐĂŶĚĐŽƉŝĞƐŽĨĚŽĐƵŵĞŶƚƐƌĞƐƉĞĐƚŝŶŐĂŶǇĨŝŶĂŶĐŝĂůƚƌĂŶƐĂĐƚŝŽŶǁŚĞƚŚĞƌďǇƚƌĂŶƐĨĞƌŽƌĞŶĐƵŵďƌĂŶĐĞ
             ŽĨĂŶǇĂƐƐĞƚƐĨŽƌƚŚĞůĂƐƚĨŽƵƌǇĞĂƌƐ͘
    ϭϯ͘ĨĨŝůŝĂƚĞƐ͘
        Ă͘ KƚŚĞƌƚŚĂŶƚŚĞƚŚƌĞĞĐŽŵƉĂŶŝĞƐƚŚĂƚĨŝůĞĚĐĂƐĞƐ͕ĂůŝƐƚŽĨĂůůŽƚŚĞƌĐŽŵƉĂŶŝĞƐͬĞŶƚŝƚŝĞƐƌĞůĂƚĞĚƚŽĂŶǇŽĨƚŚĞ
             ƚŚƌĞĞĐŽŵƉĂŶŝĞƐƚŚĂƚĨŝůĞĚŽƌƚŽKŚĂŶĞƐƐŝĂŶʹǁŚĞƚŚĞƌŽƌŶŽƚƐƵĐŚĐŽŵƉĂŶŝĞƐĂƌĞŽƉĞƌĂƚŝŶŐ͘
        ď͘ /ĨĂŶǇƐƵĐŚĐŽŵƉĂŶŝĞƐŝƐŽƉĞƌĂƚŝŶŐ͕ƉƌŽǀŝĚĞĚĞƚĂŝůĞĚŝŶĨŽƌŵĂƚŝŽŶƌĞƐƉĞĐƚŝŶŐŝƚƐĂƐƐĞƚƐĂŶĚůŝĂďŝůŝƚŝĞƐĂŶĚ
             ƉƌŽĨŝƚĂŶĚůŽƐƐ͘

>ĞƚŵĞŬŶŽǁŝĨǇŽƵŚĂǀĞĂŶǇƋƵĞƐƚŝŽŶƐ͘

ĞƐƚ͕
dŽŶǇ

Anthony Napolitano
T (213) 891-5109
C (310) 487-0323


____________________________________________________________
Anthony Napolitano, CPA, Esq.
Financial Restructuring & Insolvency
Buchalter, A Professional Corporation
1000 Wilshire Boulevard, Suite 1500 | Los Angeles, CA 90017-1730
Direct: (213) 891-5109 | Fax: (213) 630-5834 | Main: (213) 891-0700
anapolitano@buchalter.com | www.buchalter.com | Bio






                                                             


                                                                                                    Exhibit 2, Page 12
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 13 of 46




                            EXHIBIT 3
        Case 2:19-bk-14989-WB            Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                     Desc
                                         Main Document    Page 14 of 46

%RGNLQ'HEUD$

)URP                              6SHFWRU6WHYHQ0
6HQW                              )ULGD\0D\$0
7R                                DPFGRZ#IROH\FRP0+HEEHOQ#IROH\FRP
&F                                )ULHGPDQ$GDP+1DSROLWDQR$QWKRQ\-
6XEMHFW                           ):+LOODLU6%&=





DĂƌŬĂŶĚƐŚůĞǇ͕

KƵƌĐůŝĞŶƚŚĂƐƌĞǀŝĞǁĞĚƚŚĞĚŽĐƵŵĞŶƚƐƚŚĂƚDĂƌŬƐĞŶƚƚŚŝƐŵŽƌŶŝŶŐ͕ǁŚŝĐŚǁĞƌĞƉƵƌƉŽƌƚĞĚůǇŝŶƌĞƐƉŽŶƐĞƚŽŽƵƌƌĞƋƵĞƐƚ
ĨŽƌƐƵƉƉŽƌƚŝŶŐĚŽĐƵŵĞŶƚĂƚŝŽŶƐĞŶƚůĂƐƚdŚƵƌƐĚĂǇ͕DĂǇϮŶĚ͘hŶĨŽƌƚƵŶĂƚĞůǇ͕ƚŚĞŝŶĨŽƌŵĂƚŝŽŶƉƌŽǀŝĚĞĚŝƐĚĂƚĞĚ͕
ŝŶĐŽŵƉůĞƚĞĂŶĚŽŶůǇĂĚĚƌĞƐƐĞƐĂƉƉƌŽǆŝŵĂƚĞůǇϭϱйŽĨŽƵƌŝŶŝƚŝĂůĚŽĐƵŵĞŶƚƌĞƋƵĞƐƚƐ͘ĞůŽǁŝƐĂƐƵŵŵĂƌǇŽĨŽƵƌƌĞǀŝĞǁ
ŽĨƚŚĞĚŽĐƵŵĞŶƚƐ͕ĂŶĚďĞůŽǁƚŚĂƚŝƐƚŚĞůŝƐƚŽĨƚŚĞĐĂƚĞŐŽƌŝĞƐǁŚĞƌĞƚŚĞƉƌŽĚƵĐƚŝŽŶǁĂƐĞŝƚŚĞƌŵŝƐƐŝŶŐŽƌƐƵďƐƚĂŶƚŝĂůůǇ
ĚĞĨŝĐŝĞŶƚ͘

ĞĐĂƵƐĞŽĨƚŚĞƐĞĚĞĨŝĐŝĞŶĐŝĞƐ͕ĂŵŽŶŐŽƚŚĞƌƚŚŝŶŐƐ͕ŽƵƌĐůŝĞŶƚŚĂƐĚĞĐŝĚĞĚƚŽƉƌĞƐƐĂŚĞĂĚǁŝƚŚƚŚĞĨŝůŝŶŐŽĨĂZƵůĞϮϬϬϰ
ĞǆĂŵŝŶĂƚŝŽŶŽĨƚŚĞĞďƚŽƌƐĂŶĚĐĞƌƚĂŝŶŽĨƚŚĞŝƌŝŶƐŝĚĞƌƐ͘dŽŶǇĂŶĚ/ůĞĨƚŵĞƐƐĂŐĞƐĨŽƌǇŽƵƚŚŝƐŵŽƌŶŝŶŐƚŽĚŝƐĐƵƐƐƚŚĞ
ZƵůĞϮϬϬϰŵŽƚŝŽŶĂƐƉĞƌ>ŽĐĂůĂŶŬƌƵƉƚĐǇZƵůĞϮϬϬϰͲϭ͘WůĞĂƐĞĨĞĞůĨƌĞĞƚŽŐŝǀĞƵƐĂĐĂůů͘tĞŝŶƚĞŶĚƚŽĨŝůĞƚŚĞŵŽƚŝŽŶďǇ
ϭƉŵƚŽĚĂǇ͘

y ^ĂŶŶƚŽŶŝŽ>ĞĂƐĞ͗ϰϭϭϴDĐƵůůŽƵŐŚǀĞ͕^ĂŶŶƚŽŶŝŽ͕dy
     o >ĞĂƐĞyW/ZŽŶϭϬͬϯϭͬϮϬϭϳ
     o DŝƐƐŝŶŐƉĂŐĞƐϲʹϭϰ
     o >ĞĂƐĞĞǆƚĞŶƐŝŽŶĚŽĐƵŵĞŶƚƐ͍
             
y ŚŝĐĂŐŽ>ĞĂƐĞ͗dŽƚĂůůǇŵŝƐƐŝŶŐ
     
y 'ůĞŶĚĂůĞtĂƚĞƌĂŶĚWŽǁĞƌ
     o tĂŶƚƚŚĞĨƵůůĂŶĚŵŽƐƚƌĞĐĞŶƚƐƚĂƚĞŵĞŶƚƐĨŽƌĂůůĂĐĐŽƵŶƚƐ
     o tŚǇƚǁŽĚŝĨĨĞƌĞŶƚĂĐĐŽƵŶƚƐ͍
         ^ĐŽŽďĞĞǌʹĐĐƚηϯϭϴϵϮϯϴϱͲϭϭ
         ^ĐŽŽďĞĞǌ'ůŽďĂů/ŶĐсĐĐƚηϮϵϬϯϬϳϬϱͲϬϱ
     o ^ĐŽŽďĞĞǌƐƚĂƚĞŵĞŶƚŝƐĨƌŽŵϭͬϯͬϭϵʹ&KhZDKEd,^K>
     o ^ĐŽŽďĞĞǌ'ůŽďĂů/ŶĐƐƚĂƚĞŵĞŶƚŝƐĨƌŽŵϭͬϯϭͬϭϵʹ&KhZDKEd,^K>
             
y ^ŽĂů'ĂƐ
     o tĂŶƚƚŚĞĨƵůůƐƚĂƚĞŵĞŶƚƐĨŽƌĂůůĂĐĐŽƵŶƚƐ
         ^ĐŽŽďĞĞǌ/ŶĐʹEĞǁĞŶƚŝƚǇ͍
         ^ĐŽŽďĞĞǌ'ůŽďĂů/ŶĐ͍
             
y ^ƉĞĐƚƌƵŵĂďůĞWƌŽǀŝĚĞƌ
     o tĂŶƚƚŚĞĨƵůůĂŶĚŵŽƐƚƌĞĐĞŶƚƐƚĂƚĞŵĞŶƚƐĨŽƌĂůůĂĐĐŽƵŶƚƐ
                    
y ƌĞƐĐĞŶƚĂsĂůůĞǇtĂƚĞƌŝƐƚƌŝĐƚ
     o tĂŶƚƚŚĞĨƵůůĂŶĚŵŽƐƚƌĞĐĞŶƚƐƚĂƚĞŵĞŶƚƐĨŽƌĂůůĂĐĐŽƵŶƚƐ
     o tŚǇƐŽŵƵĐŚǁĂƚĞƌƵƐĂŐĞŝŶ:ĂŶƵĂƌǇ͍

                                                             
                   Case 2:19-bk-14989-WB                                Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                     Desc
                                                                        Main Document    Page 15 of 46
                  
y       d
         o WůĞĂƐĞƉƌŽǀŝĚĞŵŽƐƚƌĞĐĞŶƚƐƚĂƚĞŵĞŶƚ
                  
y       ZĞĂĚǇZĞĨƌĞƐŚ
         o tĂŶƚƚŚĞĨƵůůĂŶĚŵŽƐƚƌĞĐĞŶƚƐƚĂƚĞŵĞŶƚƐĨŽƌĂůůĂĐĐŽƵŶƚƐ
         o tŚǇƚǁŽĚŝĨĨĞƌĞŶƚĂĐĐŽƵŶƚƐ͍
               ^ĐŽŽďĞĞǌʹĐĐƚηϬϭϮϲϯϴϵϮϱϯ
               ^ŚŽƵƐŚĂŶĂKŚĂŶĞƐƐŝĂŶʹĐĐƚηϬϬϯϱϬϭϭϰϯϲ
                           
y       &ŝƌƐƚ/ŶƐƵƌĂŶĐĞ
         o tĂŶƚƌŝĚĞƌĂŶĚĨƵůůŝŶǀŽŝĐĞ
         o tŚŽŝƐůŽĐĂƚĞĚĂƚϯϵϲ^WĂƐĂĚĞŶĂǀĞ͕WĂƐĂĚĞŶĂ͕;ŽůĚ^ĐŽŽďĞĞǌĂĚĚƌĞƐƐ͍Ϳ͍
                  
y       dΘd
         o tĂŶƚĨƵůůƐƚĂƚĞŵĞŶƚ
         o ZƵŶŶŝŶŐĂƚΕΨϭϵ<ĂŵŽŶƚŚ
         o KƵƚƐƚĂŶĚŝŶŐďĂůĂŶĐĞŽĨΨϱϳ<
                  
y       sĞƌŝǌŽŶ
         o tĂŶƚĨƵůůƐƚĂƚĞŵĞŶƚ
         o ZƵŶŶŝŶŐĂƚΕΨϱ͕ϯϬϬĂŵŽŶƚŚ
         o KƵƚƐƚĂŶĚŝŶŐďĂůĂŶĐĞŽĨΨϱ<


         ϭ͘ ĂŶŬ^ƚĂƚĞŵĞŶƚƐ
                Ă͘ tĞůůƐ&ĂƌŐŽ^ƚĂƚĞŵĞŶƚƐ
                                                              ŝ͘ KƉĞƌĂƚŝŶŐĐĐŽƵŶƚEƵŵďĞƌƐʹǆϰϯϬϯ͕ǆϭϵϴϮĂŶĚǆϭϯϯϬ
 

                                                                      ϭ͘ dŚƌĞĞŵŽŶƚŚƐ&h>>ƐƚĂƚĞŵĞŶƚƐ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿĨŽƌ,ĂĐĐŽƵŶƚ͘
                                                                      Ϯ͘ EĂŵĞƐ͕ƚŝƚůĞĂŶĚũƵƐƚŝĨŝĐĂƚŝŽŶŽĨŝŶĚŝǀŝĚƵĂůƐ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿǁŚŽŚĂǀĞ
                                                                           ĚĞďŝƚͬĐƌĞĚŝƚĐĂƌĚƐĂĐĐĞƐƐŝŶŐƚŚĞƐĞĂĐĐŽƵŶƚƐ͘
ŝŝ͘ZĞƉƌĞƐĞŶƚĂƚŝŽŶƚŚĂƚƚŚĞƌĞĂƌĞŶŽŽƚŚĞƌtĞůůƐ&ĂƌŐŽĐĐŽƵŶƚ

                               ď͘ KƚŚĞƌĐĐŽƵŶƚƐĂƚtĞůůƐ&ĂƌŐŽŽƌŽƚŚĞƌĨŝŶĂŶĐŝĂůŝŶƐƚŝƚƵƚŝŽŶƐ
ŝ͘ZĞƉƌĞƐĞŶƚƚŚĂƚƚŚĞƌĞĂƌĞŶŽŽƚŚĞƌďĂŶŬĂĐĐŽƵŶƚƐĨŽƌ^ŽƌĂŶǇŽĨŝƚƐĞŶƚŝƚŝĞƐ͘

ŝŝ͘/ƚƚŚĞƌĞĂƌĞŽƚŚĞƌĂĐĐŽƵŶƚƐ͕dŚƌĞĞŵŽŶƚŚƐ&h>>ƐƚĂƚĞŵĞŶƚƐ;ŝŶďŽƚŚƉĚĨĂŶĚ

                                                              ĞǆĐĞůͿĨŽƌ,ĂĐĐŽƵŶƚ͘
                                                                      ϭ͘ EĂŵĞƐ͕ƚŝƚůĞĂŶĚũƵƐƚŝĨŝĐĂƚŝŽŶŽĨŝŶĚŝǀŝĚƵĂůƐ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿǁŚŽŚĂǀĞ
                                                                           ĚĞďŝƚͬĐƌĞĚŝƚĐĂƌĚƐĂĐĐĞƐƐŝŶŐƚŚĞƐĞĂĐĐŽƵŶƚƐ͘
                     
          Ϯ͘ ƌĞĚŝƚĂƌĚƐ
                               Ă͘ WƌŽǀŝĚĞĂůŝƐƚŝŶŐŽĨĂůůĐƌĞĚŝƚĐĂƌĚƐ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿ͕ŽĨƚŚĞƌĞĂƌĞŶŽŶĞ͕ƌĞƉƌĞƐĞŶƚĂƚŝŽŶ
                                         ƚŚĂƚƚŚĞǇĚŽŶŽƚĞǆŝƐƚ
                               ď͘ WƌŽǀŝĚĞƚǁĞůǀĞŵŽŶƚŚƐŽĨĨƵůůƐƚĂƚĞŵĞŶƚƐ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿ
                               Đ͘ EĂŵĞƐ͕ƚŝƚůĞĂŶĚũƵƐƚŝĨŝĐĂƚŝŽŶŽĨŝŶĚŝǀŝĚƵĂůƐ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿǁŚŽŚĂǀĞĐƌĞĚŝƚĐĂƌĚƐ͘
                     
          ϯ͘ hƉĚĂƚĞĚďĂůĂŶĐĞƐŚĞĞƚĂƐŽĨƉƌŝůϯϬ͕ϮϬϭϵ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿ͗
                               Ă͘ ,ŝŐŚůǇĚĞƐĐƌŝƉƚŝǀĞĂƐƚŽŶĂŵĞƐŽĨĂůůƐƵďĂĐĐŽƵŶƚƐĨŽƌĞĂĐŚĂƐƐĞƚĂŶĚůŝĂďŝůŝƚŝĞƐ
                               ď͘ ŐĞĚƉĂǇĂďůĞƐďƌŽŬĞŶŽƵƚŝŶϯϬĚĂǇŝŶƚĞƌǀĂůƐĨŽƌĞĂĐŚƉĂǇĂďůĞ͘
                                         
          ϰ͘ ĂƐŚĨůŽǁƐƚĂƚĞŵĞŶƚ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿ͗
                                                                                      


                                                                                                                               Exhibit 3, Page 15
                    Case 2:19-bk-14989-WB                Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                                 Desc
                                                         Main Document       Page 16 of 46
                              Ă͘ ĂŝůǇĐĂƐŚĨůŽǁƐƚĂƚĞŵĞŶƚĨŽƌƚŚĞŶĞǆƚƚǁŽǁĞĞŬƐ͘
                              ď͘ ,ĞĂǀŝůǇĚĞƚĂŝůĞĚǁŝƚŚĂůůƐƵďĂĐĐŽƵŶƚƐ
              
          ϱ͘ WĂǇƌŽůů
                 Ă͘ EĂŵĞŽĨWĂǇƌŽůůĐŽŵƉĂŶǇ
                                                              ŝ͘ ŽŶƚĂĐƚŝŶĨŽƌŵĂƚŝŽŶĨŽƌƉĂǇƌŽůůĐŽŵƉĂŶǇƌĞƉƌĞƐĞŶƚĂƚŝǀĞ
 

ŝŝ͘WĂƐƚƚŚƌĞĞŵŽŶƚŚƐŽĨŝŶǀŽŝĐĞƐ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿĨƌŽŵƚŚĞƉĂǇƌŽůůĐŽŵƉĂŶǇĨŽƌ
                                                              ƚŚĞŝƌƐĞƌǀŝĐĞƐ
                               ď͘ &h>>ƐƚĂƚĞŵĞŶƚƐ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿĨŽƌƚŚĞƉĂƐƚƚŚƌĞĞŵŽŶƚŚƐŽĨƉĂǇƌŽůů;^ŝǆƉĂǇƉĞƌŝŽĚƐͿ
ŝ͘ĞůŝŶĞĂƚŝŽŶŽĨĞĂĐŚƉĞƌƐŽŶ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿĂƐƚŽǁŚĞƚŚĞƌƚŚĞǇĂƌĞĂĚƌŝǀĞƌ͕

                                                              ĚŝƐƚƌŝďƵƚŝŽŶĐĞŶƚĞƌĞŵƉůŽǇĞĞ͕ĐŽƌƉŽƌĂƚĞ;ĂŶǇŽŶĞ͛ƐƐĂůĂƌǇƚŚĂƚŝƐďĞůŽǁƚŚĞŐƌŽƐƐŵĂƌŐŝŶ
                                                              ŽŶƚŚĞŝŶĐŽŵĞƐƚĂƚĞŵĞŶƚŝƐĐŽŶƐŝĚĞƌĞĚĐŽƌƉŽƌĂƚĞͿĂŶĚŽƚŚĞƌ;ĚĞƐĐƌŝƉƚŝŽŶŽĨƚŚĞŝƌƌŽůĞŝĨ
                                                              ŽƚŚĞƌͿ
                               Đ͘ ZĞƉƌĞƐĞŶƚĂƚŝŽŶƚŚĂƚĂůůƉĂǇƌŽůůƚĂǆĞƐŚĂǀĞďĞĞŶƉĂŝĚƚŽĚĂƚĞ
                                         
          ϲ͘ ,Ğƌƚǌ
                               Ă͘ >ĂƐƚƚŚƌĞĞŵŽŶƚŚƐŽĨƐƚĂƚĞŵĞŶƚƐ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿ
ŝ͘DĂŬĞ͕DŽĚĞů͕sŝŶŶƵŵďĞƌŽĨĞĂĐŚǀĞŚŝĐůĞ

                                                                      ϭ͘ WůĞĂƐĞƉƌŽǀŝĚĞĂ^ƵƚŝůŝǌĂƚŝŽŶƌĂƚĞĨŽƌĞĂĐŚǀĞŚŝĐůĞ
                               ď͘ ,ĞƌƚǌĐŽŶƚƌĂĐƚĨŽƌĞĂĐŚǀĞŚŝĐůĞ
                                         
          ϳ͘ &ƵĞů
                               Ă͘ EĂŵĞŽĨĨƵĞůƉƌŽǀŝĚĞƌ
                               ď͘ &ƵůůĐŽŶƚƌĂĐƚǁŝƚŚĨƵĞůƉƌŽǀŝĚĞƌ
                               Đ͘ ĞƐĐƌŝƉƚŝŽŶŽĨŚŽǁĚƌŝǀĞƌƐĐŚĂƌŐĞĨƵĞů
                               Ě͘ >ĂƐƚƚŚƌĞĞŵŽŶƚŚƐŽĨƐƚĂƚĞŵĞŶƚƐ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿ
                               Ğ͘ ĞůŝŶĞĂƚŝŽŶŽĨĞĂĐŚƉĞƌƐŽŶ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿĐŚĂƌŐŝŶŐĨƵĞůƚŽ^ĂƐƚŽǁŚĞƚŚĞƌƚŚĞǇĂƌĞ
                                         ĂĚƌŝǀĞƌ͕ĚŝƐƚƌŝďƵƚŝŽŶĐĞŶƚĞƌĞŵƉůŽǇĞĞ͕ĐŽƌƉŽƌĂƚĞ;ĂŶǇŽŶĞ͛ƐƐĂůĂƌǇƚŚĂƚŝƐďĞůŽǁƚŚĞŐƌŽƐƐ
                                         ŵĂƌŐŝŶŽŶƚŚĞŝŶĐŽŵĞƐƚĂƚĞŵĞŶƚŝƐĐŽŶƐŝĚĞƌĞĚĐŽƌƉŽƌĂƚĞͿĂŶĚŽƚŚĞƌ;ĚĞƐĐƌŝƉƚŝŽŶŽĨƚŚĞŝƌƌŽůĞŝĨ
                                         ŽƚŚĞƌͿ
                                         
          ϴ͘ sĞŚŝĐůĞ/ŶƐƵƌĂŶĐĞ
                               Ă͘ WŽůŝĐǇĨŽƌĂůůǀĞŚŝĐůĞƐĐŽǀĞƌĞĚ
ŝ͘DĂŬĞ͕DŽĚĞů͕sŝŶŶƵŵďĞƌŽĨĞĂĐŚǀĞŚŝĐůĞ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿ͗

                               Đ͘ >ĂƐƚƚŚƌĞĞŵŽŶƚŚƐŽĨƐƚĂƚĞŵĞŶƚƐ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿ
ŝ͘ĞůŝŶĞĂƚŝŽŶŽĨĞĂĐŚǀĞŚŝĐůĞ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿĐŽǀĞƌĞĚĂƐƚŽǁŚĞƚŚĞƌƚŚĞǇĂƌĞĂ

                                                              ĚĞůŝǀĞƌǇǀĞŚŝĐůĞ͕ĚŝƐƚƌŝďƵƚŝŽŶĐĞŶƚĞƌĞŵƉůŽǇĞĞ͛ƐǀĞŚŝĐůĞ͕ĐŽƌƉŽƌĂƚĞǀĞŚŝĐůĞ;ĂŶǇŽŶĞ͛Ɛ
                                                              ƐĂůĂƌǇƚŚĂƚŝƐďĞůŽǁƚŚĞŐƌŽƐƐŵĂƌŐŝŶŽŶƚŚĞŝŶĐŽŵĞƐƚĂƚĞŵĞŶƚŝƐĐŽŶƐŝĚĞƌĞĚĐŽƌƉŽƌĂƚĞͿ
                                                              ŽƌŽƚŚĞƌǀĞŚŝĐůĞ͘;ĚĞƐĐƌŝƉƚŝŽŶŽĨƚŚĞŝƌƌŽůĞŝĨŽƚŚĞƌͿ͘ǀĞƌǇǀĞŚŝĐůĞƐŚŽƵůĚŚĂǀĞƚŚŝƐ
                                                              ĚĞƐĐƌŝƉƚŝŽŶ͘

          ϵ͘ ZĞŶƚͬhƚŝůŝƚŝĞƐĨŽƌ>>ŽĨĨŝĐĞƐ
                               Ă͘ WŚǇƐŝĐĂůĂĚĚƌĞƐƐĨŽƌĂůůůŽĐĂƚŝŽŶƐ
                               ď͘ ZĞŶƚĂŐƌĞĞŵĞŶƚƐĨŽƌĂůůůŽĐĂƚŝŽŶƐ
                               Đ͘ WƌŽŽĨŽĨƉĂǇŵĞŶƚƐĨŽƌƚŚĞƉĂƐƚƚŚƌĞĞŵŽŶƚŚƐ
                               Ě͘ EĂŵĞƐ͕ĐŽŶƚĂĐƚŝŶĨŽƌŵĂƚŝŽŶŽĨĂůůƵƚŝůŝƚǇƉƌŽǀŝĚĞƌƐĨŽƌĞĂĐŚůŽĐĂƚŝŽŶ
ŝ͘WĂƐƚƚŚƌĞĞŵŽŶƚŚƐƐƚĂƚĞŵĞŶƚ;ŝŶďŽƚŚƉĚĨĂŶĚĞǆĐĞůͿŽĨĞĂĐŚĂŶĚĞǀĞƌǇƵƚŝůŝƚǇ

                                                              ƉƌŽǀŝĚĞƌĨŽƌĂůůůŽĐĂƚŝŽŶƐ͘
                                                                             


                                                                                                                            Exhibit 3, Page 16
        Case 2:19-bk-14989-WB              Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                         Desc
                                           Main Document    Page 17 of 46
                     
          ϭϬ͘ ŽƌƉŽƌĂƚĞKƌŐŚĂƌƚ
                               Ă͘ ǀĞƌǇŽŶĞ͛ƐŶĂŵĞƐ͕dŝƚůĞƐ͕ũŽďĚĞƐĐƌŝƉƚŝŽŶĂŶĚĐŽŵƉĞŶƐĂƚŝŽŶ
                                         
          ϭϭ͘ ŵĂǌŽŶ
                               Ă͘ EĂŵĞ͕ƚŝƚůĞ͕ĚĞƐĐƌŝƉƚŝŽŶĂŶĚĐŽŶƚĂĐƚŝŶĨŽƌŵĂƚŝŽŶĨŽƌďŽƚŚŽƉĞƌĂƚŝŽŶƐĂŶĚĐŽƌƉŽƌĂƚĞĐŽŶƚĂĐƚƐĂƐ
                                         ŵĞŶƚŝŽŶĞĚďǇ^&K
                                         ͘
          ϭϮ͘ ĂƐŝŶŽƐͬWůĂǌĂ,ŽƚĞů
                               Ă͘ EĂŵĞƐŽĨĂŶǇĂŶĚĂůůĐĂƐŝŶŽƐƚŚĂƚ^ǁŝƌĞĚŵŽŶĞǇƚŽ͘
ŝ͘WƌŽǀŝĚĞĂŶĂŵĞĂŶĚĐŽŶƚĂĐƚŝŶĨŽƌŵĂƚŝŽŶĨŽƌĞĂĐŚĐĂƐŝŶŽ

ŝŝ͘:ƵƐƚŝĨŝĐĂƚŝŽŶĂƐƚŽƐƵĐŚ

                               ď͘ ĂƚĞƐĂŶĚŝŶǀŽŝĐĞƐĨŽƌƐƚĂǇƐĂƚƚŚĞWůĂǌĂŚŽƚĞůĨŽƌƚŚĞƉĂƐƚƚǁŽǇĞĂƌƐ






Steven Spector
T (213) 891-5008
C (818) 522-9236




                                                                


                                                                                                        Exhibit 3, Page 17
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 18 of 46




                         EXHIBIT 4




                                                                  Exhibit 4, Page 18
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 19 of 46




                                                                  Exhibit 4, Page 19
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 20 of 46




                                                                  Exhibit 4, Page 20
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 21 of 46




                                                                  Exhibit 4, Page 21
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 22 of 46




                                                                  Exhibit 4, Page 22
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 23 of 46




                                                                  Exhibit 4, Page 23
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 24 of 46




                                                                  Exhibit 4, Page 24
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 25 of 46




                                                                  Exhibit 4, Page 25
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 26 of 46




                                                                  Exhibit 4, Page 26
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 27 of 46




                                                                  Exhibit 4, Page 27
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 28 of 46




                                                                  Exhibit 4, Page 28
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 29 of 46




                                                                  Exhibit 4, Page 29
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 30 of 46




                                                                  Exhibit 4, Page 30
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 31 of 46




                                                                  Exhibit 4, Page 31
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 32 of 46




                                                                  Exhibit 4, Page 32
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 33 of 46




                                                                  Exhibit 4, Page 33
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 34 of 46




                                                                  Exhibit 4, Page 34
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 35 of 46




                                                                  Exhibit 4, Page 35
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 36 of 46




                                                                  Exhibit 4, Page 36
5/13/2019                                                                 Serve
             Case 2:19-bk-14989-WB       Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                    Desc
                                         Main Document
                                               I'm not a robot Page 37 of 46
                                                                                  reCAPTCHA
                                                                                  Privacy - Terms




                                                                SUBMIT




                                     Don’t miss out! Stay updated by
                                      subscribing to our newsletter.

                                          Enter your email address                SUBSCRIBE




                                                                                               



                                          Copyright © 2019 Hold Serve, Inc. All Rights Reserved
                                                    Terms of Service | Privacy Policy




https://serve.io                                                                                                   9/9
Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29   Desc
                        Main Document    Page 38 of 46




                            EXHIBIT 5




                                                                  Exhibit 5, Page 38
5/13/2019                                                    Serve
             Case 2:19-bk-14989-WB          Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29    Desc
                                            Main Document    Page 39 of 46




          Decentralizing Logistics Services on the
          Blockchain
          Everything to Everyone, Everyone to Everything


                   REQUEST A DEMO   WHITE PAPER




https://serve.io                                                                      Exhibit 5, Page 391/9
5/13/2019                                                                        Serve
             Case 2:19-bk-14989-WB                 Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                   Desc
                                                   Main Document    Page 40 of 46


          Serve Core
            Open source

            Fully immutable & decentralized

            Complete APIs, SDKs and SaaS technologies

            Global Access

            Smart Contracts - Transaction Data - Reputation - Accountability -
            Incentives




                                                      Current State of Logistics
                                                                Sample Transaction:




                                  The end result is the user paying $24.10 for an $11 pizza. Of this, the
                                 Pizza Place only receives $8.20 because existing platforms charge
                                                                up to 40% in fees.
                                                      Future Powered by Serve




https://serve.io                                                                                            Exhibit 5, Page 402/9
5/13/2019                                                                             Serve
             Case 2:19-bk-14989-WB                     Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                                    Desc
                                                       Main Document    Page 41 of 46




                                        Creating efficient markets while maximizing performance




                                                                     Challenges in the Industry Today
                                                                          High platform fees up to 40%

                                                                          Very difficult for small vendors to compete against large players

                                                                          High cost barriers to entry

                                                                          No clear reputation and accountability systems

                                                                          Lack of quality control

                                                                          Limited service areas




          Serve’s Global Solutions
            Transaction Fees will be as low as 0.00%

            Up to 100% of the services will go to the service providers

https://serve.io                                                                                                              Exhibit 5, Page 413/9
5/13/2019                                                                       Serve
             Case 2:19-bk-14989-WB                      Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                             Desc
            Up to 100% of the listing price will go to the businesses
                                                         Main Document   Page 42 of 46
            Serve provides Enterprise technology to every level in the chain

            Add Decentralization, Transparency, Reputation and Accountability to the market




                                 HOW BLOCKCHAIN
                                       OC
                                        CKCHAIN CA
                                                CAN
                                                    SE
                                                 AN S
                                           PROBLEMS
                                           PROBLEM
                                            RO   MS  ERVE
                                                       RV
                                                        VE
                                                        VE
                                                    SOLVE
                                                      OLV THESE




                                                                    Provide full transparency into the entire supply chain & order process

                                                                    Creates trust between service providers and customers through
                                                                    transparency

                                                                    Accountability Supported by the Community

                                                                    Incentivize good behavior while disincentivizing bad behavior

                                                                    Marketplace and Vendor Verification & Staking

                                                                    Establishing a global economy and giving access to people who had
                                                                    none




                                                 PLATFORM
                                                             ERVE
                                                  LATFORM ECONOMICS
                                                          ECONOMIC

https://serve.io                                                                                                        Exhibit 5, Page 424/9
5/13/2019                                             Serve
             Case 2:19-bk-14989-WB   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29    Desc
                                     Main Document    Page 43 of 46




                          ROADMAP        OUR ROADMAP




                                            FOUNDERS
https://serve.io                                                               Exhibit 5, Page 435/9
5/13/2019                                                  Serve
             Case 2:19-bk-14989-WB      Doc Mee
                                            46 t Filed
                                            Meet        05/13/19
                                                 our lleadership   Entered 05/13/19 12:08:29
                                                         der p tteam                               Desc


                                         TEAM
                                        Main Document       Page 44 of 46




                      Shahan Ohanessian                                  George Voskanian
                             CEO                                                CFO




                       Roman Tsarovsky
                             CTO




                         Scott Sheikh                                    Suzy Ohanessian
                             CLO                                              PRESIDENT




                         Ycaza Thrush
                             CVO




                                                 ADVISORS
                                          Some of our amazing advisors




https://serve.io                                                                          Exhibit 5, Page 446/9
5/13/2019                                                         Serve
             Case 2:19-bk-14989-WB               Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                Desc
                                                 Main Document    Page 45 of 46




                              Bill Shihara                                     Liam Robertson
                               CEO of Bittrex                                   CEO of Alphabit Fund




                              Phu Styles
                      Global Strategy Blockchain Expert




                        Michael K. Kalman                                   Margaux Avedisian
                       Global Marketing & Advertising                      Marketing & PR Blockchain Expert




                                                 SERVE    PROFESSIONALS
                                                          PROFESSIONALS




https://serve.io                                                                                       Exhibit 5, Page 457/9
5/13/2019                                                                         Serve
             Case 2:19-bk-14989-WB                   Doc 46 Filed 05/13/19 Entered 05/13/19 12:08:29                              Desc
                                                     Main Document    Page 46 of 46




                                                     SERVE INITIAL
                                                           INITIA USE CASES




              Last Mile Logistics                 Transportation                          Logistics                E-Commerce
              (Food Deliveries, Product                (Rideshare)               (Trucking & Shipping & Air)     (Transaction & Delivery)
                   Deliveries & Others)




                     Limo Service                    Influencer                 Events (Service Providers)       Home Improvement
                       Car Rental                  Touring Industry                Freelancer Market                   Others




                                          CONTACT
                                                     SERVE
                                             TACT US TO SEE THE FUTURE
                                                                FU

                                              Any question? Reach out to us and we’ll get back to you shortly.




                    info@serve.io             serve.io              866-40-SERVE




                                                                        Your Name




                                                                        Your Email




                                                                      Your Message


https://serve.io                                                                                                      Exhibit 5, Page 468/9
